Citation Nr: 0418748	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  03-05 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for left eye loss of 
visual acuity, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty in the United States Army 
from September 1942 to January 1946.  This case comes before 
the Board of Veterans' Appeals (Board) on appeal from 
February and April 2002 rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri in which the RO denied the appellant's 
claim of entitlement to an increased evaluation for his left 
eye disability.  (In September 1995, the RO had granted the 
appellant's claim for compensation under 38 U.S.C.A. § 1151 
for loss of visual acuity in the left eye as a result of VA 
medical treatment in July 1994.  Special monthly compensation 
has also been granted on account of loss of use of one eye, 
having only light perception.  38 U.S.C.A. § 1114(k) (West 
2002).)  

The Board notes that the appellant has raised the issue of 
entitlement to compensation for a right eye disorder 
secondary to the left eye disability.  The matter is referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  The appellant is blind, having only light perception, in 
the left eye.

2.  The appellant's visual acuity in the right eye is 20/30.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for the 
left eye loss of acuity have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107, 5108; 38 C.F.R. §§ 3.102, 
3.159, 3.321, 3.383, 4.79, 4.80, 4.84a, Diagnostic Codes 
6000-6009, 6070 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

I.  Increased rating

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

In the evaluation of disabilities, the entire recorded 
history, including medical and industrial history, is 
considered so that a report of a rating examination, and the 
evidence as a whole, may yield a rating which accurately 
reflects all elements of disability, including the effects 
on ordinary activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The appellant testified at his March 2004 Travel Board 
hearing that he had lost the vision in his left eye and that 
he suffered from periodic pain in that eye, as well as 
swelling, redness, tearing, soreness, redness, sensitivity to 
touch and crusting.  See Hearing Transcript pp. 1-4.  He also 
testified that he no longer had any light perception in his 
left eye.  See Hearing Transcript p. 6.  The appellant's 
daughter provided similar testimony about her father's left 
eye symptoms.

The appellant is receiving compensation for blindness of his 
left eye, but he is not been deemed entitled to compensation 
for any right eye disability.  (The right eye is not service 
connected; nor is it a disability that VA has recognized 
under 38 U.S.C.A. § 1151.)  Under 38 C.F.R. § 4.84a, 
Diagnostic Code 6070, the blindness of one eye warrants a 30 
percent evaluation, in addition to special monthly 
compensation.

Uveitis (Diagnostic Code 6000), keratitis (Diagnostic Code 
6001), scleritis (Diagnostic Code 6002), iritis (Diagnostic 
Code 6003), cyclitis (Diagnostic Code 6004), chorioditis 
(Diagnostic Code 6005), retinitis (Diagnostic Code 6006), 
recent intra-ocular hemorrhage (Diagnostic Code 6007), 
detachment of retina (Diagnostic Code 6008) and unhealed 
injury of eye (Diagnostic Code 6009), in chronic form, are to 
be rated from 10 percent to 100 percent for impairment of 
visual acuity or field loss, pain, rest-requirements, or 
episodic incapacity, combining an additional rating of 10 
percent during continuance of active pathology.  A minimum 
rating of 10 percent may be assigned during active pathology.  
38 C.F.R. § 4.84a.

As noted above, compensation as been awarded in accordance 
with 38 U.S.C.A. § 1151, which means that the disability for 
which compensation is awarded is treated as though it were 
service connected.  In that regard, it should be noted that 
regulations provide that compensation is payable for the 
combination of service-connected and non-service-connected 
disabilities of blindness in one eye as a result of service-
connected disability and blindness in the other eye as a 
result of non-service-connected disability as if both 
disabilities were service-connected, provided the non-
service-connected disability is not the result of the 
veteran's own willful misconduct.  38 C.F.R. § 3.83(a).

Loss of use or blindness of one eye, having only light 
perception, will be held to exist when there is inability to 
recognize test letters at 1 foot and when further examination 
of the eyes reveals that perception of objects, hand 
movements or counting fingers cannot be accomplished at 3 
feet, lesser extents of vision, particularly perception of 
objects, hand movements, or counting fingers at distances 
less than 3 feet, being considered of negligible utility.  
38 C.F.R. § 4.79.

The evidence of record includes a February 2002 letter from a 
doctor at the Mattax Neu Prater Eye Center.  The doctor said 
that he had examined the appellant that month and found the 
corrected visual acuity of the right eye to be 20/30.  The 
appellant's left eye had a 360-degree retinal detachment with 
proliferative vitreoretinopathy and the doctor noted that 
this condition would not get better.  The March 1996 VA eye 
examination indicated that the appellant was able to count 
fingers at six inches with his left eye.

The rating scheme is in some respects a rather mechanical one 
regarding visual acuity.  Given the current status of the 
appellant's monocular vision, and the current rating 
criteria, a rating in excess of 30 percent would require 
greater impairment of visual acuity than that currently 
demonstrated.  The Board has considered whether an increased 
evaluation in excess of 30 percent is available for the 
appellant's blindness of one eye when the other eye is not 
recognized for compensation purposes.  Therefore, any 
increase in impairment in the right eye after the initial 
rating will be disregarded in evaluating a claim for an 
increased rating for the left eye.  See Villano v. Brown, 10 
Vet. App. 248, 250 (1997).  In this regard, the Board notes 
that the appellant's right eye corrected vision was measured 
at 20/25 during the July 1995 VA eye examination, just prior 
to the initial grant of compensation, and that there is no 
finding greater than 20/40, which is necessary to consider an 
increased evaluation for the left eye disability.

The appellant has been assigned a 30 percent evaluation for 
blindness, having only light perception, of the left eye.  
Based on findings of light perception only for the left eye 
and 20/30 for the right eye, 38 C.F.R. § 4.84a, Table V 
produces a disability percentage evaluation of 30 percent 
under Diagnostic Code 6070.  The Board notes that 38 C.F.R. 
§ 4.84(a) does not provide for a higher disability rating for 
a change from light perception only to no light perception at 
all in one eye.  Thirty percent is the maximum schedular 
amount available for blindness in the left eye, with no 
blindness in the right eye.  A higher rating (40 percent) 
would be assignable for anatomical loss of the left eye, but 
this is not shown in the veteran's case.  Diagnostic Code 
6066.  

When only one eye's disability is recognized as entitled to 
compensation, the maximum evaluation for total loss of vision 
of that eye is 30 percent, unless there is (a) blindness in 
the right eye; (b) enucleation of the left eye; or (c) 
serious cosmetic defect.  38 C.F.R. §§ 3.383, 4.80.  None of 
those criteria is met here.  As discussed above, the visual 
acuity in the appellant's right eye is 20/30.  The eye has 
not been enucleated.  Additionally, only loss of visual 
acuity is before the Board; the RO has not recognized any 
cosmetic defect as entitled to compensation under 38 U.S.C.A. 
§ 1151.

The Board has considered whether the appellant's disability 
could be evaluated under any other Diagnostic Codes, but 
finds that a rating higher than 30 percent is not warranted 
under any Diagnostic Code.  Initially, the Board notes that 
eligibility has been established for loss of acuity only, not 
for glaucoma or for a detached retina.  As the appellant 
clearly retains both eyes, the provisions of 38 C.F.R. 
§ 4.84a, Diagnostic Code 6066, are not for application.  In 
addition, as there is no entitlement established for 
impairment of ocular muscle function, the provisions of 
38 C.F.R. § 4.84a, Diagnostic Code 6090, are also not for 
application.  A rating in excess of 30 percent is not 
available under 38 C.F.R. § 4.84a, Diagnostic Code 6080, 
pertaining to impairment of field of vision.  As the right 
eye is not eligible for compensation at this point, and 
because loss of field of vision has not been recognized as 
part of the 38 U.S.C.A. § 1151 disability, the criteria 
pertaining to loss of field of vision are not applicable.  

Notwithstanding the above discussion, a rating in excess of 
the currently assigned 30 percent evaluation for the left eye 
disability at issue may be granted when it is demonstrated 
that the particular disability presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1).  

The Board finds no evidence that the appellant's left eye 
disability has presented such an unusual or exceptional 
disability picture at any time as to require an 
extraschedular evaluation pursuant to the provisions of 
38 C.F.R. § 3.321(b).  The schedular rating criteria are 
designed to compensate for average impairments in earning 
capacity resulting from disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1.

The Board finds that the schedular evaluation in this case is 
not inadequate.  As discussed above, there are higher ratings 
for visual disability, but the required manifestations have 
not been shown in this case.  The Board further finds no 
evidence of an exceptional disability picture in this case.  
The appellant has not required any hospitalization for his 
left eye and he testified at the Board hearing that he had 
not sought any treatment for this condition.  The appellant 
has not offered any objective evidence of any symptoms due to 
the left eye that would render impractical the application of 
the regular schedular standards.  Consequently, the Board 
concludes that consideration of the assignment of an 
extraschedular rating is not warranted in this case.  See 
Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 
9 Vet. App. 337, 338-339 (1996) (When evaluating an increased 
rating claim, it is well established that the Board may 
affirm an RO's conclusion that a claim does not meet the 
criteria for submission for an extraschedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1), or may reach such a conclusion on 
its own.)

The findings set forth above most closely approximate those 
necessary for the 30 percent schedular evaluation.  The 
findings needed for the next higher evaluation are not 
currently demonstrated.  Since the preponderance of the 
evidence is against an allowance of an evaluation in excess 
of 30 percent for the appellant's left eye disability under 
the schedular criteria, the benefit-of-the-doubt doctrine is 
inapplicable.  38 U.S.C.A. § 5107(b).  See Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).

II.  Veterans Claims Assistance Act of 2000

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  With few exceptions, 
the regulations implementing this law are applicable to all 
claims filed on or after the date of enactment, or filed 
before the date of enactment and not yet final as of that 
date.  VAOPGCPREC 7-2003.

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The appellant was notified of the information 
necessary to substantiate his claim for a higher rating.  The 
RO sent the appellant a letter, in January 2002, that 
informed him of what evidence was still needed and what VA's 
duty was in obtaining evidence for his claim.  The November 
2002 Statement of the Case (SOC) included the requirements 
under Diagnostic Codes 6061-6070.  Therefore, VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, the appellant submitted private 
medical records for association with the claims file.  The 
appellant was informed about the provisions of the VCAA in a 
letter sent by the RO in January 2002, and in the SOC issued 
in November 2002.  The appellant was afforded a hearing.  The 
appellant did not provide any information to VA concerning 
treatment records that he wanted the RO to obtain for him 
that were not obtained, and, in August 2002, the appellant 
sent a written statement to the RO declaring that he had no 
further information.  In March 2004, the appellant was 
informed that he could submit additional evidence to the 
Board; no more evidence was thereafter submitted.  Therefore, 
there is no duty to assist that was unmet.


ORDER

Entitlement to a rating in excess of 30 percent for loss of 
acuity of the left eye is denied.



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



